DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Mitra et al.
Claims 1 and 3-17 are rejected under 35 U.S.C. 102(a) and 102(b) as being anticipated by Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021).  
Regarding clam 1, Mitra teaches a protein characterization system, comprising: 

a panel of different affinity reagents configured for delivery to the array (e.g. “probes” in “binding pools” as per para 0031 and 0040), wherein individual affinity reagents in the panel have known affinity for more than one different protein of the plurality of different protein molecules (e.g. known binding to target structures of the sample protein as per para 0040); 
a detector configured to detect binding of the panel of different affinity reagents to the plurality of different protein molecules attached to the plurality of the spatially separated locations of the array (e.g. detector as per para 0046); and 
a computer system programmed to characterize one or more of the plurality of the different protein molecules (e.g. for comparing observed binding patterns to sequences of databases as per para 0050) based upon a pattern of binding of the affinity reagents detected by the detector at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout) and upon the known affinity of the individual affinity reagents for the one or more of the plurality of the different protein molecules (e.g. probes and/or binding pools have known affinity for the epitope of the sample protein(s) as per para 0040, wherein 
Regarding claim 3, Mitra teaches the above, wherein the spatially separated locations are optically resolvable (e.g. “a distance great enough that two neighboring objects such as neighboring polypeptide strands or labeled probes bound to the strands can be distinguished from each other using optical microscopy” as per para 0055).  
Regarding claim 4, Mitra teaches the above, wherein a spatially separated location of the plurality of spatially separated locations is attached to a single protein molecule from the plurality of different proteins (e.g. as per para 0055).  
Regarding claim 5, Mitra teaches the above, wherein the array comprises at least 400 different protein molecules (e.g. as per para 0035).  
Regarding claim 6, Mitra teaches the above, wherein the system is configured to identify the at least 400 different protein molecules with at least 50% accuracy (e.g. as per para 0065-0066).  
Regarding claim 7, Mitra teaches the above, wherein the system is configured to identify a number of proteins that is at least 10 times larger than the number of affinity reagents in the panel of different affinity reagents (e.g. as per Example 2).  
Regarding claim 8, Mitra teaches the above, wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. have a known degree of specificity as per para 0035-0036, which gives at least a qualitative degree of non-specificity as being inversely related to the specificity, and/or measured, deduced, or otherwise known from the methods of making the probes, as per para 0042).  
claim 9, Mitra teaches the above, wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. as per para 0010).  
Regarding claim 10, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. as per para 0040).  
Regarding claim 11, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for a family of epitopes that is present in more than one of the plurality of the different protein molecules of the array (e.g. as per para 0040).  
Regarding claim 2, Mitra teaches the above, wherein the detector comprises an optical detector (e.g. optical detector as per para 0046).  
Regarding claim 13, Mitra teaches the above wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules by solving a satisfaction problem (e.g. based on the shortest Hamming distance as per para 0014).  
Regarding claim 14, Mitra teaches the above, wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using an expectation maximization approach (e.g. based on the shortest Hamming distance as per para 0014).  
claim 15, Mitra teaches the above, wherein the computer system is programmed to assign a probable identity for the protein at each of the plurality of the spatially separated locations of the array (e.g. “most similar” as per para 0007).  
Regarding claim 16, Mitra teaches the above, wherein the computer system is further programmed to assign a confidence for the probable identity (e.g. “most similar” as per para 0007).
Regarding claim 17, Mitra teaches the above, wherein the computer system is further programmed to characterize one or more of the plurality of the different protein molecules based upon a pattern of non-binding of the affinity reagents at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Mitra et al. and Rusmini et al.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021) in view of Rusmini et al. (Biomacromolecules, 2007, 8:1775-1789).  
Mitra is relied on as above, however, it is noted that the reference is silent on the limitation of the plurality of the different protein molecules is attached to the spatially separated locations of the array via a nucleic acid attachment, as set forth in claim 2.
Rusmini teaches immobilization of proteins via nucleic acids (e.g. as per the 2.3.3. DNA-Directed Immobilization section on pp. 1783-1785).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immobilize individual protein molecules to 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10,948,488 B2
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 13-17 of U.S. Patent No. 10,948,488 B2 (the ‘488 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘488 patent would either anticipate or render obvious the claims of the present application as follows:
For claim 1, the ‘488 patent claims a protein characterization system comprising an array of different, spatially separated protein molecules, a panel of affinity reagents, a detector, and a computer system programmed to characterize the proteins of the array (e.g. see claims 1-3 and 15 of the ‘488 patent).
For claims 3-4, the ‘488 patent discloses the above system wherein the spatially separated locations are optically resolvable (e.g. see claim 1 of the ‘488 patent).
claims 5-7, the ‘488 patent discloses the above system wherein the array comprises at least 400 different protein molecules (e.g. see claims 5-9 of the ‘488 patent).
For claim 8, the ‘488 patent discloses the above system wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. see claim 1 of the ‘488 patent).
For claim 9, the ‘488 patent discloses the above system wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. see claim 16 of the ‘488 patent).
For claims 10-11, the ‘488 patent discloses the above system wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. see claim 17 of the ‘488 patent).
For claim 12, the ‘488 patent discloses the above system wherein the detector comprises an optical detector (e.g. see claim 13 of the ‘488 patent).
For claims 13-20, the ‘488 patent discloses the above system wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using various methods (e.g. see claim 15 of the ‘488 patent).

U.S. 17/191,632
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 11-13, 15, 17-18, and 23 of copending Application No. 17/191,632 (the ‘632 application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘632 application would either anticipate or render obvious the claims of the present application as follows:
For claim 1, the ‘632 application claims a protein characterization system comprising an array of different, spatially separated protein molecules, a panel of affinity reagents, a detector, and a computer system programmed to characterize the proteins of the array (e.g. see claims 1, 5, and 17-18 of the ‘632 application).
For claim 2, the ‘632 application discloses the above system wherein the individual proteins of the plurality of different proteins are immobilized via nucleic acids (e.g. see claim 7 of the ‘632 application).
For claims 3-4, the ‘632 application discloses the above system wherein the spatially separated locations are optically resolvable (e.g. see claim 1 of the ‘632 application).
For claims 5-7, the ‘632 application discloses the above system wherein the array comprises at least 400 different protein molecules (e.g. see claim 4 of the ‘632 application).
For claim 8, the ‘632 application discloses the above system wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. see claim 1 of the ‘632 application).
claim 9, the ‘632 application discloses the above system wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. see claims 11-13 of the ‘632 application).
For claims 10-11, the ‘632 application discloses the above system wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. see claim 23 of the ‘632 application).
For claim 12, the ‘632 application discloses the above system wherein the detector comprises an optical detector (e.g. see claim 8 of the ‘488 patent).
For claims 13-20, the ‘632 application discloses the above system wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using various methods (e.g. see claim 15 of the ‘488 patent).
This is a provisional nonstatutory double patenting rejection.

10,473,654 B1
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 18m, and 25 of U.S. Patent No. 10,476,654 B1 (the ‘654 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘654 patent would either anticipate or render obvious the claims of the present application as follows:
For claim 1, the ‘654 patent claims a protein characterization system comprising an array of different, spatially separated protein molecules, a panel of affinity reagents, 
For claims 3-4, the ‘654 patent discloses the above system wherein the spatially separated locations are optically resolvable (e.g. see claim 1 of the ‘654 patent).
For claims 5-7, the ‘654 patent discloses the above system wherein the array comprises at least 400 different protein molecules (e.g. see claim 1 of the ‘654 patent).
For claim 8, the ‘654 patent discloses the above system wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. see claim 1 of the ‘654 patent).
For claim 9, the ‘654 patent discloses the above system wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. see claim 1 of the ‘654 patent).
For claims 10-11, the ‘654 patent discloses the above system wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. see claim 7 of the ‘654 patent).
For claim 12, the ‘488 patent discloses the above system wherein the detector comprises an optical detector (e.g. see claim 25 of the ‘488 patent).
For claims 13-18, the ‘488 patent discloses the above system wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using various methods (e.g. see claims 1 and 18 of the ‘488 patent).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639